Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances after two EMIT urinalysis tests resulted in positive readings for the presence of cannabinoids. Petitioner challenges the determination of his guilt on the ground that it is not supported by substantial evidence. We disagree. Included in the evidence presented at petitioner’s disciplinary hearing was the misbehavior report and the testimony of the correction officer who conducted the two urinalysis tests that yielded positive results for the presence of cannabinoids. The fact that an inadvert ant error was made by an employee who testified that he initially incorrectly typed in that the test results were negative is not dispositive here given the testimony and evidence establishing the correct result (see, Matter of Maldonado v Selsky, 162 AD2d 843). In our view, there was sufficient proof to constitute substantial evidence of petitioner’s guilt (see, Matter of Bonilla v Coombe, 221 AD2d 782, lv denied 87 NY2d 807). We have examined petitioner’s remaining contentions and find them to be without merit.
Cardona, P. J., Mikoll, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.